Citation Nr: 0606852	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to July 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied service connection 
for a left knee injury and lumbar strain.  

In May 2003 the veteran and his wife testified before a 
Decision Review Officer at the RO.  A transcript of that 
hearing is of record.  The veteran was scheduled to testify 
before a Veterans Law Judge of the Board in May 2004, 
however, in a May 2004 letter, the veteran cancelled his 
hearing request.  

In a June 2004 decision, the Board denied service connection 
for a low back disability and remanded the issue of service 
connection for a left knee disability.

The veteran appealed the denial of his claim for service 
connection for a low back disability to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2005 Joint Motion for Remand, the Secretary of Veterans 
Affairs (VA) and the veteran, through his representative, 
agreed that VA had not provided an adequate VA examination to 
evaluate the veteran's low back disability and moved that the 
Board's decision be remanded.   The Court granted the motion 
in September 2005 and remanded the portion of the June 2004 
Board decision which denied service connection for a low back 
disability, pursuant to 38 U.S.C.A. § 7252(a) (West 2002).  
Thereafter, the case was returned to the Board for action 
consistent with the Joint Motion for Remand and the Court's 
Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion for Remand, the parties agreed that the 
VA examination and addendum on which the Board relied in its 
June 2004 denial were inadequate because the examiner said 
that his opinions involved speculation.  The parties 
apparently agreed that the veteran should be provided a new 
examination.  

A remand from the Court confers on an appellant the right to 
VA compliance with the terms of the remand order and imposes 
on the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Consideration of the left knee issue is deferred pending 
completion of the development requested in the Board's last 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA spine 
examination to determine the etiology of 
any current low back disability.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should opine whether a 
current low back disability, at least as 
likely as not (a 50 percent probability 
or more) had its onset in service or is 
otherwise the result of a disease or 
injury in service.  The examiner should 
provide rationales for these opinions.  

2.  After ensuring that all the requested 
opinions have been obtained, all 
development is complete, and all opinions 
have been obtained, the RO/AMC should re-
adjudicate the claim.  If it remains 
denied, the RO/AMC should issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

